                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

   JACK ALEXANDER MASON                                                               CIVIL ACTION
   VERSUS                                                                             NO. 19-9313
   KEITH COOLEY, WARDEN                                                               SECTION “R”(4)


                                                    ORDER

         Before the Court is the Motion to Stay and Abey (Rec. Doc. No. 7) filed by the petitioner,

Jack Alexander Mason, requesting that this matter be stayed and held in abeyance pending action

on his petition for rehearing currently pending before the Louisiana Supreme Court. 1 Mason

contends that a ruling in his favor will require additional state court proceedings on his post-

conviction claims, and a contrary ruling will complete state court exhaustion of the pending claims,

which provides him limited opportunity to meet the federal statute of limitations to seek habeas

corpus review.

         In accordance with this Court’s Order (Rec. Doc. No. 10), the State filed a Response (Rec.

Doc. No. 11) to Mason’s motion which indicates that the respondent does not oppose a stay. 2

         The Court previously set this matter for submission on June 12, 2019, without oral

argument. Because the parties agree to the stay, and the Court finds good cause for the stay of this

matter, ruling is proper at this time. See Rhines v. Weber, 544 U.S. 269, 278 (2005); Pace v.

DiGuglielmo, 544 U.S. 408, 416 (2005). Accordingly,



         1
           A magistrate judge has authority to address a motion to stay a proceeding, when the order is not dispositive
in that it merely suspends the proceedings and does not result in an absolute denial of ultimate relief. Virgin Islands
Water and Power Auth. v. Gen. Elec. Int’l Inc., 561 F. App’x 131 (3rd Cir. 2014); SEC v. CMKM Diamonds, Inc., 729
F.3d 1248, 1260 (9th Cir. 2013); Powershare, Inc. v. Syntel, Inc., 597 F.3d 10, 14 (1st Cir. 2010).
         2
             Rec. Doc. No. 11.
       IT IS ORDERED that Mason’s Motion to Stay and Abey (Rec. Doc. No. 7) is

GRANTED and consideration of Mason’s petition for issuance of a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 and the respondent’s defenses thereto is hereby STAYED. The Clerk of Court

is directed to CLOSE the case for administrative and statistical purposes.

       IT IS FURTHER ORDERED that either Mason or the respondent may move to re-open

this matter within sixty (60) days after the Louisiana Supreme Court’s ruling on the pending

petition for rehearing or following complete exhaustion of state court review of the claims asserted

in Mason’s § 2254 petition.

               New Orleans, Louisiana, this 11th day of June, 2019.




                                           ____________________________________________
                                                      KAREN WELLS ROBY
                                           CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 2
